 Case 1:20-cv-00168-PLM-PJG ECF No. 6 filed 05/12/20 PageID.131 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

ROBERT LEE CONLEY,

                       Plaintiff,                    Case No. 1:20-cv-168

v.                                                   Honorable Paul L. Maloney

JOHN HESS et al.,

                       Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought under 42 U.S.C. § 1983 by a person detained in

the Ionia County Jail. Under Rule 21 of the Federal Rules of Civil Procedure, a court may at any

time, with or without motion, add or drop a party for misjoinder or nonjoinder. Fed. R. Civ. P. 21.

The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), further

requires the Court to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss, without prejudice, Plaintiff’s claims against Defendants Rafler,

Albrecht, and Unknown Party because they are misjoined. The Court will also dismiss, with

prejudice, Plaintiff’s complaint against Defendants Hess, Merrit, and Little, as well as Plaintiff’s
 Case 1:20-cv-00168-PLM-PJG ECF No. 6 filed 05/12/20 PageID.132 Page 2 of 13



First Amendment claim that Defendant Ross censors Plaintiff’s outgoing mail, for failure to state

a claim. The Court will serve the remaining First Amendment claim against Defendant Ross.

                                            Discussion

I.     Factual Allegations

               Plaintiff is presently detained at the Ionia County Jail where he is apparently

awaiting trial. The events about which he complains occurred at that facility. Plaintiff sues Ionia

County Jail employees Captain John Hess, Sergeants Chad Merrit and Dan Little, Officers Cathy

Ross and Doug Rafler, Doctor Jon Albrecht, and Nurse Unknown Party. Plaintiff challenges

alleged Ionia County Jail policies and further alleges a series of discrete events from October 2019

to February 2020.

               Plaintiff alleges that Ionia County Jail has a “postcard-only” policy for incoming

mail, and Defendant Ross apparently rejects Plaintiff’s mail that fails to comply with the policy.

Ross has rejected books Amazon sent to Plaintiff. Plaintiff asserts that the policy restricts his

ability to receive mail from his wife, including legal research she has done online. He claims the

research from his wife is important because the jail has denied him access to a law library to do

his own research. However, his wife’s efforts to send him the research are impeded by the

postcard-only policy. Because personal mail must be sent only by postcard, Plaintiff alleges that

his wife must pay an attorney to send his wife’s printouts as legal mail.

               Plaintiff further alleges that his “out[]going mail almost never gets to who

[Plaintiff] send[s] it.” (Compl., ECF No. 1, PageID.5.) Plaintiff alleges that most of the mail he

sends, he sends to his wife. One letter he attempted to send returned to him three times. Plaintiff

asserts that he “wrote some legal stuff on the back of the envelope” and suggests that his mail has

been returned as a result. (Id.) When the mail was returned a third time, an officer explained that

they had forgotten to stamp it.

                                                 2
 Case 1:20-cv-00168-PLM-PJG ECF No. 6 filed 05/12/20 PageID.133 Page 3 of 13



                Plaintiff filed grievances on Ross to jail supervisors claiming that she had censored

his mail. Plaintiff claims that the replies he received from Defendants Hess, Merrit, and Little

failed to respond to Ross’ conduct.

                Plaintiff does not attribute any further specific conduct to Ross in the remainder of

the complaint. Instead, Plaintiff alleges a series of unrelated claims. Plaintiff alleges that his due

process rights were violated when he was placed in segregation for three days and lost privileges

related to a misconduct charge. Plaintiff also alleges that he was searched and had items seized in

violation of the Fourth Amendment when he returned to the jail after weekday release. In another

series of allegations, Plaintiff asserts that he is being kept from exercising as often as he would

like, that the air temperature in the jail is too cold, and that inmates receive only one washcloth

and must share nail clippers. Plaintiff further alleges that health care professionals failed to

adequately treat his rotator cuff injury and failed to test him for sexually transmitted infections

after he asserted that he had unprotected sex with a woman presumably outside the jail. Plaintiff

additionally alleges that the collective conditions he faces constitute a “campaign of harassment.”

(Compl., ECF No. 1, PageID.23.)

                Plaintiff seeks compensatory and punitive damages as well as declaratory and

injunctive relief.

II.     Misjoinder

                Plaintiff has joined seven Defendants in this action connecting unrelated policies

and a series of discrete events during the span from October 2019 to February 2020.

                Federal Rule of Civil Procedure 20(a) limits the joinder of parties in single lawsuit,

whereas Federal Rule of Civil Procedure 18(a) limits the joinder of claims. Rule 20(a)(2) governs

when multiple defendants may be joined in one action: “[p]ersons . . . may be joined in one action

as defendants if: (A) any right to relief is asserted against them jointly, severally, or in the
                                                  3
 Case 1:20-cv-00168-PLM-PJG ECF No. 6 filed 05/12/20 PageID.134 Page 4 of 13



alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences; and (B) any question of law or fact common to all defendants will

arise in the action.” Rule 18(a) states: “A party asserting a claim . . . may join, as independent or

alternative claims, as many claims as it has against an opposing party.”

                Courts have recognized that, where multiple parties are named, as in this case, the

analysis under Rule 20 precedes that under Rule 18:

        Rule 20 deals solely with joinder of parties and becomes relevant only when there
        is more than one party on one or both sides of the action. It is not concerned with
        joinder of claims, which is governed by Rule 18. Therefore, in actions involving
        multiple defendants Rule 20 operates independently of Rule 18. . . .

        Despite the broad language of Rule 18(a), plaintiff may join multiple defendants in
        a single action only if plaintiff asserts at least one claim to relief against each of
        them that arises out of the same transaction or occurrence and presents questions of
        law or fact common to all.

7 Charles Allen Wright, Arthur R. Miller, Mary Kay Kane, Federal Practice & Procedure Civil

§ 1655 (3d ed. 2001), quoted in Proctor v. Applegate, 661 F. Supp. 2d 743, 778 (E.D. Mich. 2009),

and Garcia v. Munoz, No. 08-1648, 2007 WL 2064476, at *3 (D.N.J. May 14, 2008); see also

Neitzke v. Williams, 490 U.S. 319, 328 (1989) (joinder of defendants is not permitted by Rule 20

unless both commonality and same transaction requirements are satisfied).

                Therefore, “a civil plaintiff may not name more than one defendant in his original

or amended complaint unless one claim against each additional defendant is transactionally related

to the claim against the first defendant and involves a common question of law or fact.” Proctor,

661 F. Supp. 2d at 778. When determining if civil rights claims arise from the same transaction

or occurrence, a court may consider a variety of factors, including, “the time period during which

the alleged acts occurred; whether the acts . . . are related; whether more than one act . . . is alleged;

whether the same supervisors were involved, [sic] and whether the defendants were at different



                                                    4
 Case 1:20-cv-00168-PLM-PJG ECF No. 6 filed 05/12/20 PageID.135 Page 5 of 13



geographical locations.” Id. (quoting Nali v. Mich. Dep’t of Corr., No. 07-10831, 2007 WL

4465247, at *3 (E.D. Mich. Dec. 18, 2007)).

               Permitting the improper joinder in a prisoner civil rights action also undermines the

purpose of the PLRA, which was to reduce the large number of frivolous prisoner lawsuits that

were being filed in the federal courts. See Riley v. Kurtz, 361 F.3d 906, 917 (6th Cir. 2004)

(discussing purpose of PLRA). Under the PLRA, a prisoner may not commence an action without

prepayment of the filing fee in some form. See 28 U.S.C. § 1915(b)(1). These “new fee provisions

of the PLRA were designed to deter frivolous prisoner litigation by making all prisoner litigants

feel the deterrent effect created by liability for filing fees.” Williams v. Roberts, 116 F.3d 1126,

1127-28 (5th Cir. 1997). The PLRA also contains a “three-strikes” provision requiring the

collection of the entire filing fee after the dismissal for frivolousness, etc., of three actions or

appeals brought by a prisoner proceeding in forma pauperis, unless the statutory exception is

satisfied. 28 U.S.C. § 1915(g). The “three strikes” provision was also an attempt by Congress to

curb frivolous prisoner litigation. See Wilson v. Yaklich, 148 F.3d 596, 603 (6th Cir. 1998).

               The Seventh Circuit has explained that a prisoner like Plaintiff may not join in one

complaint all of the defendants against whom he may have a claim, unless the prisoner satisfies

the dual requirements of Rule 20(a)(2):

       Thus multiple claims against a single party are fine, but Claim A against
       Defendant 1 should not be joined with unrelated Claim B against Defendant 2.
       Unrelated claims against different defendants belong in different suits, not only to
       prevent the sort of morass that [a multi]-claim, [multi]-defendant suit produce[s]
       but also to ensure that prisoners pay the required filing fees—for the Prison
       Litigation Reform Act limits to 3 the number of frivolous suits or appeals that
       any prisoner may file without prepayment of the required fees. 28 U.S.C.
       § 1915(g) . . . .

       A buckshot complaint that would be rejected if filed by a free person—say, a suit
       complaining that A defrauded the plaintiff, B defamed him, C punched him, D
       failed to pay a debt, and E infringed his copyright, all in different transactions—
       should be rejected if filed by a prisoner.
                                                 5
 Case 1:20-cv-00168-PLM-PJG ECF No. 6 filed 05/12/20 PageID.136 Page 6 of 13



George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Brown v. Blaine, 185 F. App’x 166,

168-69 (3d Cir. 2006) (allowing an inmate to assert unrelated claims against new defendants based

on actions taken after the filing of his original complaint would have defeated the purpose of the

three strikes provision of PLRA); Patton v. Jefferson Corr. Ctr., 136 F.3d 458, 464 (5th Cir. 1998)

(discouraging “creative joinder of actions” by prisoners attempting to circumvent the PLRA’s

three-strikes provision); Shephard v. Edwards, No. C2-01-563, 2001 WL 1681145, at *1 (S.D.

Ohio Aug. 30, 2001) (declining to consolidate prisoner’s unrelated various actions so as to allow

him to pay one filing fee, because it “would improperly circumvent the express language and clear

intent of the ‘three strikes’ provision”); Scott v. Kelly, 107 F. Supp. 2d 706, 711 (E.D. Va. 2000)

(denying prisoner’s request to add new, unrelated claims to an ongoing civil rights action as an

improper attempt to circumvent the PLRA’s filing fee requirements and an attempt to escape the

possibility of obtaining a “strike” under the “three strikes” rule). To allow Plaintiff to proceed

with these improperly joined claims and defendants in a single action would permit him to

circumvent the PLRA’s filing fee provisions and allow him to avoid having to incur a “strike” for

purposes of by § 1915(g), should any of his claims turn out to be frivolous.

               Under Rule 21 of the Federal Rules of Civil Procedure, “[m]isjoinder of parties is

not a ground for dismissing an action.”        Instead, Rule 21 provides two remedial options:

(1) misjoined parties may be dropped on such terms as are just; or (2) any claims against misjoined

parties may be severed and proceeded with separately. See Grupo Dataflux v. Atlas Global Grp.,

L.P., 541 U.S. 567, 572-73 (2004) (“By now, ‘it is well settled that Rule 21 invests district courts

with authority to allow a dispensable nondiverse party to be dropped at any time . . . .’”); DirecTV,

Inc. v. Leto, 467 F.3d 842, 845 (3d Cir. 2006); Carney v. Treadeau, No. 2:07-cv-83, 2008 WL

485204, at *2 (W.D. Mich. Feb. 19, 2008); Coal. to Defend Affirmative Action v. Regents of Univ.



                                                 6
 Case 1:20-cv-00168-PLM-PJG ECF No. 6 filed 05/12/20 PageID.137 Page 7 of 13



of Mich., 539 F. Supp. 2d 924, 940 (E.D. Mich. 2008); see also Michaels Bldg. Co. v. Ameritrust

Co., N.A., 848 F.2d 674, 682 (6th Cir. 1988) (“[D]ismissal of claims against misjoined parties is

appropriate.”). “Because a district court’s decision to remedy misjoinder by dropping and

dismissing a party, rather than severing the relevant claim, may have important and potentially

adverse statute-of-limitations consequences, the discretion delegated to the trial judge to dismiss

under Rule 21 is restricted to what is ‘just.’” DirecTV, 467 F.3d at 845.

               At least three judicial circuits have interpreted “on such terms as are just” to mean

without “gratuitous harm to the parties.” Strandlund v. Hawley, 532 F.3d 741, 745 (8th Cir. 2008)

(quoting Elmore v. Henderson, 227 F.3d 1009, 1012 (7th Cir. 2000)); see also DirecTV, 467 F.3d

at 845. Such gratuitous harm exists if the dismissed parties lose the ability to prosecute an

otherwise timely claim, such as where the applicable statute of limitations has lapsed, or the

dismissal is with prejudice. Strandlund, 532 F.3d at 746; DirecTV, 467 F.3d at 846-47; Michaels

Bldg. Co., 848 F.2d at 682.

               The Court therefore will look to Plaintiff’s first set of factual allegations in

determining which portion of the action should be considered related. Plaintiff’s first allegations

assert Defendant Ross rejected a delivery of three books sent to Plaintiff from Amazon. (See

Compl., ECF No. 1, PageID.4.) These allegations further connect to Defendants Hess’, Merrit’s,

and Little’s denials of Plaintiff’s grievances filed against Defendant Ross for rejecting the delivery

of books as well as to the challenge of the jail’s mail policies. Plaintiff’s allegations connect no

Defendant other than Hess, Merrit, and Little to the first transaction or occurrence involving

Plaintiff and Defendant Ross. As a result, none of the other Defendants—Rafler, Albrect, and

Unknown Party—is transactionally related to Plaintiff’s first claim involving Defendant Ross.




                                                  7
 Case 1:20-cv-00168-PLM-PJG ECF No. 6 filed 05/12/20 PageID.138 Page 8 of 13



Moreover, it is clear that no question of law or fact is common to all Defendants. See Fed. R. Civ.

P. 20(a)(2)(B).

                  In this case, Plaintiff brings causes of action under 42 U.S.C. § 1983. For civil

rights suits filed in Michigan under § 1983, the statute of limitations is three years. See Mich.

Comp. Laws § 600.5805(10); Carroll v. Wilkerson, 782 F.2d 44 (6th Cir. 1986) (per curiam);

Stafford v. Vaughn, No. 97-2239, 1999 WL 96990, at *1 (6th Cir. Feb. 2, 1999). Furthermore,

“Michigan law provides for tolling of the limitations period while an earlier action was pending

which was later dismissed without prejudice.” Kalasho v. City of Eastpointe, 66 F. App’x 610,

611 (6th Cir. 2003).

                  All of Plaintiff’s actions against the remaining three Defendants occurred since

October 2019, well within the three-year period of limitations. Those claims are not at risk of

being time-barred. Plaintiff therefore will not suffer gratuitous harm if the improperly joined

Defendants are dismissed.

                  Accordingly, the Court will exercise its discretion under Rule 21 and dismiss

Defendants Rafler, Albrecht, and Unknown Party from the action, without prejudice to the

institution of new, separate lawsuits by Plaintiff against those Defendants. See Coughlin v. Rogers,

130 F.3d 1348, 1350 (9th Cir. 1997) (“In such a case, the court can generally dismiss all but the

first named plaintiff without prejudice to the institution of new, separate lawsuits by the dropped

plaintiffs”); Carney, 2008 WL 485204, at *3 (same).

III.   Failure to State a Claim

                  A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include
                                                   8
 Case 1:20-cv-00168-PLM-PJG ECF No. 6 filed 05/12/20 PageID.139 Page 9 of 13



more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

IV.       First Amendment

                Plaintiff alleges that Defendant Ross rejects Plaintiff’s incoming mail unless it is a

postcard, thereby rejecting deliveries of books and mail from Plaintiff’s wife that includes legal
                                                   9
Case 1:20-cv-00168-PLM-PJG ECF No. 6 filed 05/12/20 PageID.140 Page 10 of 13



printouts. Plaintiff also arguably alleges that Defendant Ross inhibits his ability to send mail out

of the jail.

          A.     Incoming Mail

                 Although there is no question that the First Amendment applies to a prisoner’s

receipt of incoming mail, the right is subject to limitation by legitimate penological interests.

Sheets v. Moore, 97 F.3d 164, 166 (6th Cir. 1996); Knop v. Johnson, 977 F.2d 996, 1012 (6th Cir.

1992). The Supreme Court has held that prison regulations allowing a warden to reject any

publication for good reason pursuant to specific criteria did not violate the First Amendment

because the regulations were reasonably related to legitimate penological interests. Thornburgh

v. Abbot, 490 U.S. 401, 413 (1989).

                 Emphasizing the extreme deference accorded to prison officials, the Supreme Court

stated:

          We deal here with incoming publications, material requested by an individual
          inmate but targeted to a general audience. Once in the prison, material of this kind
          reasonably may be expected to circulate among prisoners, with the concomitant
          potential for coordinated disruptive conduct. Furthermore, prisoners may observe
          particular material in the possession of a fellow prisoner, draw inferences about
          their fellow’s beliefs, sexual orientation, or gang affiliations from that material, and
          cause disorder by acting accordingly. As the Deputy Solicitor General noted at oral
          argument: “The problem is not. . . in the individual reading the material in most
          cases. The problem is in the material getting into the prison.” In the volatile prison
          environment, it is essential that prison officials be given broad discretion to prevent
          such disorder.

Thornburg, 490 U.S. at 412-13 (citations omitted). The Court applied four factors relevant to the

inquiry whether the restriction is reasonably related to legitimate penological interests: (1) whether

there is a valid rational connection between the regulation and the legitimate governmental interest

which it allegedly furthers, (2) whether there are alternative means by which the inmate may

exercise the right impinged, (3) what impact the accommodation of the inmate’s constitutional

right will have on guards, other inmates, or the allocation of prison resources generally, and (4) the

                                                    10
Case 1:20-cv-00168-PLM-PJG ECF No. 6 filed 05/12/20 PageID.141 Page 11 of 13



existence or absence of ready alternatives to the regulation in question. Turner v. Safley, 482 U.S.

78, 88-91 (1987) (cited in Thornburgh, 490 U.S. at 414-18).

                Upon initial review, the Court concludes that Plaintiff’s allegations related to the

“postcard-only” policy and rejection of books and mail providing legal research from his wife are

sufficient to state a First Amendment claim against Defendant Ross.

        B.      Outgoing Mail

                Plaintiff’s arguable allegations that Defendant Ross has disrupted his outgoing mail

in violation of the First Amendment are speculative and conclusory. Conclusory allegations of

unconstitutional conduct without specific factual allegations fail to state a claim under § 1983. See

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). Plaintiff merely alleges that he has had his outgoing mail returned several times and thus

that he believes that someone “keep[s] messing with it.” (Compl., ECF No. 1, PageID.5.) He fails

to allege any specific conduct much less specific conduct by Defendant Ross. Accordingly,

Plaintiff fails to state a claim related to his outgoing mail.

V.      Respondeat Superior

                Plaintiff alleges that Defendants Hess, Merrit, and Little denied Plaintiff’s

grievances when Plaintiff reported Defendant Ross’ enforcement of the mail policy.

                Plaintiff fails to make specific factual allegations against Defendants Hess, Merrit,

and Little that are transactionally related to his claim against Ross, other than his claim that they

failed to conduct an investigation in response to his grievances. Government officials may not be

held liable for the unconstitutional conduct of their subordinates under a theory of respondeat

superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc.

Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed

constitutional violation must be based upon active unconstitutional behavior. Grinter v. Knight,

                                                   11
Case 1:20-cv-00168-PLM-PJG ECF No. 6 filed 05/12/20 PageID.142 Page 12 of 13



532 F.3d 567, 575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The

acts of one’s subordinates are not enough, nor can supervisory liability be based upon the mere

failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881,

888 (6th Cir. 2004). Moreover, § 1983 liability may not be imposed simply because a supervisor

denied an administrative grievance or failed to act based upon information contained in a

grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendants

Hess, Merrit, and Little engaged in any active unconstitutional behavior. Accordingly, he fails to

state a claim against them.

VI.    Pending Motion

               Also pending before the Court is Plaintiff’s motion seeking appointment of counsel.

(ECF No. 4.) Indigent parties in civil cases have no constitutional right to a court-appointed

attorney. Abdur-Rahman v. Mich. Dep’t of Corr., 65 F.3d 489, 492 (6th Cir. 1995); Lavado v.

Keohane, 992 F.2d 601, 604-05 (6th Cir. 1993). The Court may, however, request an attorney to

serve as counsel, in the Court’s discretion. Abdur-Rahman, 65 F.3d at 492; Lavado, 992 F.2d at

604-05; see Mallard v. U.S. Dist. Court, 490 U.S. 296 (1989).

               Appointment of counsel is a privilege that is justified only in exceptional

circumstances. In determining whether to exercise its discretion, the Court should consider the

complexity of the issues, the procedural posture of the case, and Plaintiff’s apparent ability to

prosecute the action without the help of counsel. See Lavado, 992 F.2d at 606. The Court has

carefully considered these factors and determines that, at this stage of the case, the assistance of

counsel does not appear necessary to the proper presentation of Plaintiff’s position. Thus, the

Court will deny Plaintiff’s request for appointment of counsel.
                                                12
Case 1:20-cv-00168-PLM-PJG ECF No. 6 filed 05/12/20 PageID.143 Page 13 of 13



                                           Conclusion

               Having conducted the review under Federal Rule of Civil Procedure 21, the Court

determines that Defendants Rafler, Albrecht, and Unknown Party will be dropped from the case.

Plaintiff’s claims against them will be dismissed without prejudice.

               Further, having conducted the review required by the Prison Litigation Reform Act,

the Court determines that Plaintiff’s complaint against Defendants Hess, Merrit, and Little will be

dismissed for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C.

§ 1997e(c). The Court will also dismiss Plaintiff’s First Amendment claims that Defendant Ross

censors his outgoing mail in violation of the First Amendment. The Court will serve the complaint

against Defendant Ross.

               An order consistent with this opinion will be entered.



Dated:    May 12, 2020                               /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge




                                                13
